
	

115 S2822 IS: Farmer Veteran Opportunity Act of 2018
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2822
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Ms. Stabenow (for herself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to expand the availability of
			 programs
			 of the Department of Agriculture to veteran farmers and ranchers, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Farmer Veteran Opportunity Act of 2018. 2.Availability of Department of Agriculture programs for veteran farmers and ranchers (a)Definition of veteran farmer or rancherSection 2501(e)(7) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(7)) is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (C)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 10-year period..
				(b)Federal crop insurance
 (1)Definition of veteran farmer or rancherSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended by adding at the end the following:
					
 (12)Veteran farmer or rancherThe term veteran farmer or rancher means a farmer or rancher who— (A)has served in the Armed Forces (as defined in section 101 of title 38, United States Code); and
 (B)(i)has not operated a farm or ranch; (ii)has operated a farm or ranch for not more than 5 years; or
 (iii)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 5-year period..
 (2)Crop insuranceSection 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended— (A)in subsection (b)(5)(E), by inserting , and veteran farmers or ranchers before the period at the end;
 (B)in subsection (e)(8)— (i)in the paragraph heading, by inserting and veteran after beginning; and
 (ii)by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (C)in subsection (g)—
 (i)in paragraph (2)(B)(iii), in the matter preceding subclause (I), by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (ii)in paragraph (4)(B)(ii)(II), by inserting and veteran farmers or ranchers after beginning farmers or ranchers.
 (3)Education and risk management assistanceSection 524(a)(4) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)(4)) is amended— (A)in subparagraph (D)(ii), by striking and at the end;
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (F)veteran farmers or ranchers.. (c)Down payment loan programSection 310E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is amended—
 (1)in subsection (a)(1), by striking qualified beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting eligible farmers or ranchers; (2)in subsection (d)—
 (A)in paragraph (2)(A), by striking recipients of the loans and inserting farmers or ranchers; (B)by striking paragraph (3) and inserting the following:
						
 (3)encourage retiring farmers and ranchers to assist in the sale of their farms and ranches to eligible farmers or ranchers by providing seller financing;;
 (C)in paragraph (4), by striking for beginning farmers or ranchers or socially disadvantaged farmers or ranchers and inserting the following: “for—  (A)beginning farmers or ranchers;
 (B)socially disadvantaged farmers or ranchers, as defined in section 355(e); or (C)veteran farmers or ranchers, as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)); and
 (D)in paragraph (5), by striking a qualified beginning farmer or rancher or socially disadvantaged farmer or rancher and inserting an eligible farmer or rancher; and (3)by striking subsection (e) and inserting the following:
					
 (e)Definition of eligible farmer or rancherIn this section, the term eligible farmer or rancher means— (1)a qualified beginning farmer or rancher;
 (2)a socially disadvantaged farmer or rancher, as defined in section 355(e); and (3)a veteran farmer or rancher, as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))..
 (d)Interest rate reduction programSection 351(e)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1999(e)(2)(B)) is amended—
 (1)in the subparagraph heading, by inserting and veteran after Beginning; (2)in clause (i), by inserting or veteran farmers and ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) before the period at the end; and
 (3)in clause (ii), by striking beginning. (e)National food safety training, education, extension, outreach, and technical assistance programSection 405(c) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(c)) is amended by inserting veteran farmers or ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))), after socially disadvantaged farmers,.
 (f)Administration and operation of noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
 (1)in subsection (k)(2), by inserting , or a veteran farmer or rancher (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) before the period at the end; and
 (2)in subsection (l)(4)— (A)in the paragraph heading, by inserting veteran, before and socially; and
 (B)by inserting and veteran farmers or ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) before in exchange.
 (g)Funding for transition option for certain farmers or ranchersSection 1241(a)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)(B)) is amended by striking beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting covered farmers or ranchers, as defined in section 1235(f)(1).
			(h)Supplemental agricultural disaster assistance
 (1)Definition of covered producerSection 1501(a) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)) is amended— (A)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)Covered producerThe term covered producer means an eligible producer on a farm that is—
 (A)as determined by the Secretary— (i)a beginning farmer or rancher;
 (ii)a socially disadvantaged farmer or rancher; or (iii)a limited resource farmer or rancher; or
 (B)a veteran farmer or rancher, as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))..
 (2)Emergency assistance for livestock, honey bees, and farm-raised fishSection 1501(d) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)) is amended by adding at the end the following:
					
 (4)Payment rate for covered producersIn the case of a covered producer that is eligible to receive assistance under this subsection, the Secretary shall provide reimbursement of 90 percent of the cost of losses described in paragraph (1) or (2)..
				
